PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of:
KIM, SUN-KYU
Application No. 16/176,026
Filed:  October 31, 2018
Attorney Docket No. : SAM-56160 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed August 11, 2021.

The request for refund is GRANTED.

Applicant request a refund of $2,100.00 for duplicate fees paid May 07, 2021 and May 12, 2021, for the filing of a petition under 37 CFR 1.137(a) for a patent abandoned unintentionally.

In view of the above application and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $2,100.00, has been refunded to applicant’s credit card on October 15, 2021. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions